Citation Nr: 1533836	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD") and a personality disorder.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to October 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for PTSD and a personality disorder more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2012, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In August 2014, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.


FINDINGS OF FACT

1.  The most probative medical evidence of record demonstrates the Veteran has a current diagnosis of a personality disorder.  

2.  A personality disorder is not a disability for VA compensation purposes.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and a personality disorder is not a disease or injury within the meaning of applicable legislation for which VA compensation is paid, as a matter of law.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008 and October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in November 2008 and November 2013.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.

As for the Veteran's contentions regarding the adequacy of his December 2013 statement of the case and supplement statement of the case, and the overall development of his claim, the Board finds these arguments to be unsupported.  See May 2015 statement from Veteran's representative.  The Board notes the December 2013 statement of the case and supplement statement of the case addressed the issues of entitlement to service connection for a personality disorder and PTSD, respectively, based on two separate claims filed in August 2008 and July 2010.  As such, both December 2013 statement of the case and supplement statement of the case properly addressed the issues on appeal at the time.  Furthermore, as previously discussed, the Veteran attended two VA psychiatric evaluations to clarify the diagnosis of any current psychiatric disorder, and the Board has found both examination reports to be adequate.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Service Connection Claim

The Veteran contends he has an acquired psychiatric disorder related to his military service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran had a provisional diagnosis of a character disorder in September 1968.  At the time of his separation examination in October 1968, the examiner noted he had an emotionally unstable personality.

VA treatment records show in February 2002, he was diagnosed with an adjustment disorder with mixed symptoms.  

In August 2008, VA received an April 2007 statement from the Veteran's private licensed clinical social worker that indicated he was undergoing treatment for intermittent explosive disorder.  The licensed clinical social worker also reported he had symptoms of depression and anxiety.

At a November 2008 VA examination, the Veteran was diagnosed with a personality disorder, not otherwise specified, with Cluster B traits.  The examiner opined the diagnosis was related to his inservice diagnosis of emotionally unstable personality, pre-existed his military service, and was not permanently aggravated by service.  The examiner further commented that a diagnosis of intermittent explosive disorder was unlikely due to the Veteran's reported behavioral pattern.  There was no diagnosis listed under Axis I, and the examiner noted "he [did] not report symptoms consistent with other psychiatric disorders."

In October 2010, the same licensed clinical social worker issued another statement that the Veteran had PTSD that was previously undiagnosed and "secondary to [his] military discharged based on his psychiatric symptoms."

The Veteran attended another VA examination in November 2013.  During this examination, he was again diagnosed with a personality disorder, not otherwise specified.  The examiner noted the Veteran did not meet the criteria for a diagnosis of PTSD.  There was also no other psychiatric disorder noted.

The Board notes the Veteran submitted a number of buddy statements from his peers describing the observable symptoms of his personality and any behavioral changes observed since his time in service. 

Based on a review of the evidence of record, the Board finds there is insufficient evidence to warrant entitlement to service connection for an acquired psychiatric disorder because there is no evidence of a current disability for VA purposes.  The Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c).  As such, and as this is the only confirmed diagnosis, there need be no discussion of secondary service connection.  As compensation cannot be awarded, the disorder could not be aggravated by a service connected disorder.  No superimposed psychiatric pathology has been noted.

While the Board acknowledges the private treatment diagnoses of intermittent explosive disorder and PTSD, the Board notes the Veteran was afforded two subsequent comprehensive VA psychiatric examinations that did not confirm any diagnosis beyond a personality disorder.  Both the November 2008 and November 2013 VA examiners specifically addressed the lack of findings needed to support a diagnosis of intermittent explosive disorder and PTSD, respectively.  As such, the Board assigns a higher probative weight to the VA examination reports because they provided sufficient clinical findings to support his diagnosis of a personality disorder, to include findings for why diagnoses of intermittent explosive disorder and PTSD were not supported.  The private records do not reflect any clinical findings to support the diagnoses entered.

As for the Veteran's lay contentions and buddy statements, while he and his peers are competent and credible to report on his observable psychiatric symptoms, they have not provided evidence of the medical training necessary to diagnose or determine the etiology of an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  As such, the Veteran's lay contentions and his buddy statements are assigned a low probative value.  

Finally, the Board notes, that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  Here, however, as there is no evidence of an acquired psychiatric disorder other than a personality disorder, no further discussion on this matter is necessary.  The appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


